DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because depiction of Fig. 6 is not well defined and faded.  See MPEP 608.02 and 37 CFR 1.84(l).  
The drawings are objected to because the individual figures on Fig. 6 must be described separately, e.g. Fig. 6A, 6B.  The Brief description of drawings has to be amended with these changes.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amended abstract was received on 17 January 2020.  This amended abstract is not acceptable.
The amended abstract does not include any markings indicating deletion or addition to the document.  Therefore, the disclosure is objected to because: the amendments do not comply with 37 CFR 1.125, where all substitute document should be submitted with marking showing all the changes relative to the immediate prior version of the specification of record. The text of any deleted subject matter must be shown by being placed within brackets and any added subject matter must be shown by underlining the added text.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, 
Regarding claim 1, it is used the terms “first region” and “second region”. It is not understood the location of said regions in the implant. As best understood by the examiner, the first region is located coronally from the second region along the longitudinal axis of the implant.
Regarding claim 1, the use of the term “at least a screw thread” in line 3 is confusing. It is not understood if the intension is to claim a double, triple, etc. thread configuration, or that each turn of the thread is considered to be an individual screw thread. For examination purposes, the recitation will be treated as . 
Claim 1 recites the limitation "surface" in lines 10 and 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "diameter" in lines 17 and 20.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, the use of the term “surface of the screw thread defining an angle” in line 13 is confusing. Taking in consideration that a thread can have several surfaces. It is not understood which surface the applicant is claiming, e.g. thread upper flank surface, thread lower flank surface, thread crest surface. For examination purposes, the recitation will be treated as the thread crest surface.
Regarding claim 1-4, the use of the term “angle” in the claims is confusing. Due to the term “angle” is not well defined throughout the claims. As best understood by the examiner, the following will be the interpretation of each of the angles during the claim evaluation:
- angle of element (6) will be examined as the “core first region angle”, 
- angle of element (7) will be examined as the “core second region angle”, 

- angle of element (9) will be examined as the “screw thread second region angle”.
Claims 12 and 13 recite the limitation “screw crest”. There is insufficient antecedent basis for this limitation in the claim. 
Regarding claims 12 and 13, the use of the term “thickness of the screw crest” is confusing. It is not understood in what direction the thickness is measured, e.g. in the longitudinal direction, in the radial direction, etc.  For examination purposes, the recitation will be treated as the thickness in measured parallel to the longitudinal axis of the implant.
Regarding claim 14, it is used the term “screw thread” in the claim and at the same time claim 1 describes that the implant includes “at least a screw thread”, which it is confusing. It is not understood if said “screw thread” in claim 14 is at least one of the screw thread described in claim 1 or not. For examination purposes, the recitation will be treated as the “screw thread” is the same as the “at least a screw thread” of claim 1.
Regarding claim 14, the use of the term “thread fillet height” in line 3 is confusing. It is not understood if said term refers to the height of the thread from the core surface to the crest of the thread or other height of the thread. For examination purposes, the recitation will be treated as the height of the thread from the core surface to the crest of the thread.
Claim 16 recites the limitation "length" in lines 10 and 13.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 16, the use of the term “length” in line 1 is confusing. It is not understood in which direction said “length” is measured, e.g. in the longitudinal direction, 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-10 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cavenago (WO 2018235119 A1).
[AltContent: textbox (Coronal end)][AltContent: textbox (Core first region angle)][AltContent: textbox (Diameter)]
[AltContent: arrow][AltContent: ][AltContent: arrow][AltContent: arrow][AltContent: textbox (Screw crest)][AltContent: textbox (Core and threads parallel surfaces in the second region )][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Helical chamber)][AltContent: textbox (Screw thread first region angle)][AltContent: textbox (Core)][AltContent: textbox (Threads)][AltContent: arrow][AltContent: textbox (Core second region angle)][AltContent: ][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: textbox (Apical end)][AltContent: textbox (Second region)][AltContent: ][AltContent: textbox (First region)][AltContent: textbox (Core second region angle)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Central axis)][AltContent: arrow][AltContent: arc][AltContent: arc][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    687
    510
    media_image1.png
    Greyscale

Regarding claim 1, Cavenago discloses a dental implant, including: 

at least a screw thread defined on the core (see annotated fig. 1 above); 
at least a first region (see annotated fig. 1 above); 
at least a second region (see annotated fig. 1 above); 
a coronal end (see annotated fig. 1 above); 
an apical end (see annotated fig. 1 above); 
a central axis defining a length (G) of the implant measured between the apical end and the coronal end (see annotated Fig. 1 above); 
the surface of the core defining an angle (core first region angle) with the central axis in the first region and an angle (core second region angle ) with the central axis in the second region (see annotated fig. 1 above); 
the surface of the screw thread defining an angle (screw thread first region angle) with the central axis in the first region and an angle (screw thread second region angle) with the central axis in the second region (see annotated Fig. 1 above); 
wherein: 
the diameter of the core decreases at a rate in the first region towards the apical end such that the angle (core first region angle) is greater than the angle (screw thread first region angle) (see annotated Fig. 1 above), 
the diameter of the core decreases at a rate in the second region towards the apical end such that angle (core second region angle) is the same as the angle (screw thread second region angle) (see annotated Fig. 1 where the  external surface of the core and the threads extend parallel along the longitudinal axis, therefore both surfaces are inclined in the same angle), and  -3-New U.S. Patent Application 

Regarding claim 2, Cavenago discloses that the angle (screw thread first region angle) is zero. (See annotated Fig. 1 above and (see page 10, lines 3-5: " ... the second threading portion 21 has an external diameter which is substantially constant along the longitudinal extension of the coronal portion 17"; accordingly the angle A is 0°)
Regarding claim 3, Cavenago discloses that the angle between the surface of the core and the central axis in the first region ranges from 2o to 12 o.  (See page 8, lines 12-13).
Regarding claim 4, Cavenago discloses that the angle between the surface of the  o to 18o. (See page 8, lines 10-11)
Regarding claim 5, Cavenago discloses that the diameter of the coronal end ranges from 3.5 mm to 5.0 mm.  (See page 11, lines 2-3)
Regarding claim 6, Cavenago discloses that the maximum value of the diameter of the core ranges from 3.2 mm to 
Regarding claim 8, Cavenago discloses that the length of the -4-New U.S. Patent Application implant ranges from 6 mm to 20 mm.  (See page 6, lines 13-14)
Regarding claim 9
Regarding claim 10, Plan1 Health discloses that the length of the second region ranges from 4.5 mm to 6.6 mm.  (See page 6, lines 13-14 – Length of G is between 5-25 mm; page 7, line 17-18 – length of L2 is between 20-45% of the length of G) 

Regarding claim 13, Cavenago discloses the implant includes a thickness of screw crest in the first region, which is variable and increasing towards the coronal end.  (See annotated Fig. 1 above)
Regarding claim 15, Cavenago discloses it comprises a prosthetic interface selected from a group including morse taper, external hexagon and internal hexagon.  (See page 11, lines 19-20)
Claims 1, 2, 6, 16, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rogers et al. (WO 2017027604 A1).
[AltContent: arrow][AltContent: textbox (Screw thread)][AltContent: textbox (Core)][AltContent: arrow]
    PNG
    media_image2.png
    367
    593
    media_image2.png
    Greyscale



[AltContent: arrow][AltContent: connector][AltContent: textbox (Coronal end)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Screw thread first region angle)]
[AltContent: ][AltContent: ][AltContent: textbox (Screw thread second region angle)][AltContent: ][AltContent: textbox (Core second region angle)][AltContent: ][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: textbox (Core and threads parallel surfaces in the second region )][AltContent: ][AltContent: textbox (Core first region angle)][AltContent: ][AltContent: ][AltContent: textbox (Second region)][AltContent: ][AltContent: textbox (First region)][AltContent: ][AltContent: arrow][AltContent: textbox (Core surface)][AltContent: arrow][AltContent: textbox (Central Axis)][AltContent: arrow][AltContent: textbox (Apical end)][AltContent: arrow][AltContent: textbox (Core)][AltContent: arrow][AltContent: textbox (Screw thread)]
    PNG
    media_image3.png
    471
    317
    media_image3.png
    Greyscale
 
[AltContent: arrow][AltContent: textbox (Screw thread)][AltContent: textbox (Core)][AltContent: arrow]                    
    PNG
    media_image4.png
    296
    248
    media_image4.png
    Greyscale

Regarding claim 1, Rogers et al. discloses a dental implant (100) (see fig. 1, 3A, 3C and [0019-0021], [0028-0031]), including:
a core having a diameter (see amended fig. 1, 3A, 3C above);
at least a screw thread (118) defined on the core (see amended fig. 1, 3A, 3C above);

a second region (see amended fig. 3A above);
a coronal end (see amended fig. 3A above);
an apical end (see amended fig. 3A above);
a central axis (see annotated Fig. 3A above above) defining a length of the implant (100) measured between the apical end and the coronal end (see fig. 3A and 3C above, and [0020] – “length of 8.5 mm defined from the collar 110 to the tip of the tapered body section 114”);
the surface of the core defining an angle (core first region angle) with the central axis in the first region (see annotated Fig. 3A above)) and the surface of the core defining an angle (core second region angle) with the central axis in the second region (see [0030]) (see annotated Fig. 3A above);
the surface of the screw thread defining an angle (screw thread first region angle) with the central axis in the first region (see annotated Fig. 3A above)
and the surface of the screw thread defining an angle (screw thread second region angle) with the central axis in the second region (see [0029-0030]); wherein 
	the diameter of the core decreases at a rate in the first region towards the apical end such that the angle (core first region angle) is greater than the angle (screw thread first region angle) (see annotated Fig. 3A), 
	the diameter of the core decreases at a rate in the second region towards the apical end such that angle (core second region angle) is the same as the angle (screw thread second region angle) (see [0031] - " ... the major and minor diameters of the thread 118 both taper at the same rate in the lower tapered thread section 314, ... "); and 

Regarding claim 2, Rogers et al. discloses that angle is zero.  (See annotated Fig. 3A above where the angle of the (screw thread first region angle is parallel to the longitudinal axis and see [0029]).
Regarding claim 6, Thome et al. discloses that the maximum value of the diameter of the core ranges from 3.2 mm to 
Regarding claim 16, Rogers et al. discloses that the depth varies along the length so that the smallest depth value occurs at the ends of the helical chamber.  (See Fig. 1, triangular surface 120, said surface 120 is cutting towards the thread (118) and tangential to the core surface that is approximately parallel to the plane of the core along the second region, each surface forming a triangular surface and extending in a helical form. Due to its shape, each surface forms a variable depth along the longitudinal direction with respect to the thread height, where the smallest depth occurs at the edges opposed to the cut thread (118).)
Regarding claim 17, Rogers et al. discloses that the depth of the helical chamber has a lower value than the minimum thread fillet height at the ends of helical chamber and a higher value than the maximum thread fillet height close to the midpoint of the length of the helical chamber.  (See Fig. 1, triangular surface 120, said surface 120 is cutting towards the thread (118) and tangential to the core surface that is approximately parallel to the plane of the core along the second region, each surface forming a triangular surface and extending in a helical form. Due to its shape, each surface forms a variable 
Regarding claim 19, Rogers et al. discloses that at least one helical 
Claims 1, 2, 6, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thome et al. (US 2016166358 A1).
[AltContent: arrow][AltContent: textbox (Coronal end)][AltContent: textbox (Screw thread second region angle)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Screw thread first region angle)][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: textbox (Central axis)][AltContent: arrow][AltContent: textbox (Apical end)][AltContent: arrow][AltContent: textbox (Second region)][AltContent: arrow][AltContent: textbox (First region)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Screw thread)][AltContent: textbox (Core)][AltContent: arrow]
    PNG
    media_image5.png
    691
    438
    media_image5.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Coronal end)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Screw crest)]
    PNG
    media_image6.png
    460
    390
    media_image6.png
    Greyscale
        
Regarding claim 1, Thome et al. discloses a dental implant, including: 
a core (103) having a diameter (outer diameter of the core) (see annotated fig. 1A and 1B above and core outer diameter 126); 
at least a screw thread (113, 114) defined on the core (103) (see annotated fig. 1 above); 
at least a first region (see annotated fig. 1 above, cylindrical portion 130); 
at least a second region (see annotated fig. 1 above and conical portion 131); 
a coronal end (104) (see annotated fig. 1 above); 
an apical end (105) (see annotated fig. 1 above); 
a central axis (128) defining a length (125) of the implant measured between the apical end (105) and the coronal end (104) (see annotated Fig. 1 above); 
the surface of the core (103) defining an angle (127) (core first region angle) with the central axis (128) in the first region (130) and an angle (127) (core second 
the surface of the screw thread (113, 114) defining an angle (screw thread first region angle) (angle of 0°; see [0046] - ".. .in cylindrical portion 130, thread outer diameter 129 preferably remains constant for more than one turn around core 103.'') with the central axis (128) in the first region(130)  and an angle (132) (screw thread second region angle) with the central axis (128) in the second region (131) (see annotated Fig. 1A above); 
wherein: 
the diameter of the core (103) decreases at a rate in the first region (130) towards the apical end (105) such that the angle (127) (core first region angle) (is greater than 0 degree) is greater than the angle (132) (screw thread first region angle) (see annotated Fig. 1 above), 
the diameter of the core (103) decreases at a rate in the second region (131) towards the apical end (105) such that angle (core second region angle) is the same as the angle (screw thread second region angle) (see annotated Fig. 1 and  (see [0046] - "Thread diameter decrease rate 132 may decrease at a lesser rate, the same rate, or at a greater rate than core diameter decrease rate 127“), and  -3-New U.S. Patent Application 
includes at least one helical chamber, the helical chamber including a depth (173,178) and a length (see annotated Fig. 1A, 1B above).
Regarding claim 2
Regarding claim 6, Thome et al. discloses that the maximum value of the diameter of the core ranges from 3.2 mm to 
Regarding claim 12, Thome et al. discloses that it includes a thickness of screw crest in the second region, which has a constant measure of at most 0.1 mm. (See Fig. 1A and [0045]) 
Regarding claim 13, Thome et al. discloses that a thickness of screw crest in the first region, which is variable and increasing towards the coronal end. (See annotated Fig. 1A)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Thome et al. (US 20160166358 A1) as applied to claim 1.
Regarding claim 7, Thome et al. discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Thome et al. discloses that the implant includes a semi-spherical shape at the apical end.
However, Thome et al. does not disclose that the semi-spherical shape includes a maximum diameter ranging from 1.65 mm to 2.2 mm.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have an implant including the semi-spherical shape at the apical 
Regarding claim 9, Thome et al. discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Thome et al. discloses that the length of the second region is larger than the diameter of the coronal end (see Fig. 1A and 1B above)
However, Thome et al. does not disclose that the length of the second region is from 1.0 mm to 2.0 mm larger than the diameter of the coronal end.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have an implant where the length of the second region is 1-2 mm larger than the diameter of the coronal end, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 11, Thome et al. discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Thome et al. discloses that the dental implant includes at least one screw thread that begins at the apical end and runs through the implant towards the coronal end, and that a top region including concave rings (108) below of the coronal end that does not include a screw thread, in this way the screw thread is closing below the coronal end.  
 However, Thome et al. does not disclose that the at least one screw thread closes from 0.3 mm to 1.0 mm below the coronal end.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have an implant where at least one screw thread closes from 0.3 mm to 1.0 mm below the coronal end, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Transitional faces on the sides)]
    PNG
    media_image7.png
    240
    353
    media_image7.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Transitional faces on the sides)]
    PNG
    media_image8.png
    441
    445
    media_image8.png
    Greyscale

Regarding claim 18, Thome et al. discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Thome et al. discloses that the helical chamber includes transitional faces  (142, 149) on the sides, each one having an angulation with respect to the surface of the core (see annotated Fig. 1C and 1D above).
However, Thome et al. does not disclose that the transitional faces on the sides varies from 200 to 1600
On the other hand, in each of the Thome’s transitional faces have an angle with respect to the core that is less than 90 degrees (see Fig. 1C and 1D above).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have an implant with a helical chamber that includes transitional faces that varies from 20-160 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (WO 2017027604 A1) as applied to claim 1.
Regarding claim 9, Rogers et al. discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where the length of the second region is larger than the diameter of the coronal end (see Fig. 1).
However, Rogers et al. does not disclose that the length of the second region is from 1.0 mm to 2.0 mm larger than the diameter of the coronal end.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have an implant where the length of the second region is 1-2 mm larger than the diameter of the coronal end, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 11, Rogers et al discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Rogers et al. discloses that the dental implant includes at least one screw thread that begins at the apical end and runs through 
 However, Rogers et al. does not disclose that the at least one screw thread closes from 0.3 mm to 1.0 mm below the coronal end.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have an implant where at least one screw thread closes from 0.3 mm to 1.0 mm below the coronal end, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 11, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cavenago (WO 2018235119 A1) as applied to claim 1.
Regarding claim 11, Cavenago discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Cavenago discloses that the dental implant includes at least one screw thread that begins at the apical end and runs through the implant towards the coronal end, and that a cylindrical zone (23) at the coronal end that does not include a screw thread, in this way the screw thread is closing below the coronal end.  
 However, Cavenago does not disclose that the at least one screw thread closes from 0.3 mm to 1.0 mm below the coronal end.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have an implant where at least one screw thread closes from 0.3 mm to 1.0 mm below the coronal end, since it has been held that where the general 
Regarding claim 12, Cavenago discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Cavenago discloses that the screw thread has a constant thickness configuration of the threads in the second region through each turn, this is due to the height of the crest of the threads is constant in the second region (see page 9, lines 22-23), making the thickness of the thread viewed from a cross sectional view for every turn to be constant.
However, Cavenago does to disclose that the constant thickness of the screw crest is at most 0.1 mm.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have an implant where the thickness of the crest thread in the second region to be at most 0.1 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 14, Cavenago discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Cavenago discloses that the screw thread has a pitch and a thread fillet height, the screw thread pitch -5-New U.S. Patent Applicationranging from 0.6 mm to 0.75 mm (page 6, lines 31-32).
However, Cavenago does not disclose that the thread fillet height ranges from a minimum value of 0.15 mm to 0.35 mm and of a maximum value of 0.20 mm to 0.55 mm.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have an implant the thread fillet height ranging from a minimum 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772